UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1574


NESTOR VICENTE LOERA ARELLANO,

                   Plaintiff - Appellant,

             v.

WILLIAM P. BARR, Attorney General; KEVIN MCALEENAN, Secretary of the
Department of Homeland Security; THOMAS D. HOMAN, Acting Director of
United States Immigration and Customs Enforcement; SEAN W. GALLAGHER,
Atlanta Field Office Director for the United States Immigration and Customs
Enforcement; JD THORPE, Atlanta Field Office Director for the United States
Immigration and Customs Enforcement; SDDO VERONDA, ATD Supervisor
United States Immigration and Customs Enforcement; DO GOULD, NDU Unit
Officer United States Immigration and Customs Enforcement; DO BISHOP, NDU
Unit Officer United States Immigration and Customs Enforcement,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:19-cv-01233-RMG)


Submitted: November 19, 2019                           Decided: November 26, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Mark J. Devine, LAW OFFICE OF MARK J. DEVINE, Charleston, South Carolina, for
Appellant. Joseph H. Hunt, Assistant Attorney General, William C. Peachey, Director,
Jeffrey S. Robins, Deputy Director, T. Benton York, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nestor Vicente Loera Arellano, a native and citizen of Mexico, appeals the district

court’s order denying his motions for a temporary restraining order, a stay of removal, and

to compel the agency to stay his removal, and dismissing his habeas petition for lack of

jurisdiction. We affirm.

       “The district court’s assertion of jurisdiction is a legal determination that this Court

reviews de novo.” Mapoy v. Carroll, 185 F.3d 224, 227 (4th Cir. 1999). “Notwithstanding

any other provision of law . . . , including section 2241 of Title 28, . . . a petition for review

filed with an appropriate court of appeals . . . shall be the sole and exclusive means for

judicial review of an order of removal entered or issued under any provision” of the

Immigration and Nationality Act. 8 U.S.C. § 1252(a)(5) (2018). This provision “expressly

eliminate[s] district courts’ habeas jurisdiction over removal orders.”            Fernandez v.

Keisler, 502 F.3d 337, 346 (4th Cir. 2007).

       Additionally, 8 U.S.C. § 1252(g) (2018) states that:

       Except as provided in this section and notwithstanding any other provision
       of law (statutory or nonstatutory), including section 2241 of Title 28, or any
       other habeas corpus provision, and sections 1361 and 1651 of such title, no
       court shall have jurisdiction to hear any cause or claim by or on behalf of any
       alien arising from the decision or action by the Attorney General to
       commence proceedings, adjudicate cases, or execute removal orders against
       any alien under this chapter.

The district court correctly found that it was without authority to rule on Arellano’s motions

or adjudicate the habeas petition.

       Accordingly, we affirm for the reasons cited by the district court. Loera Arellano v.

Barr, No. 2:19-cv-01233-RMG (D.S.C. May 13, 2019). We lack authority to grant

                                                3
Arellano’s request to extend the 30-day period to file a petition for review from the Board

of Immigration Appeals’ final order. 8 U.S.C. § 1252(b)(1) (2012) (stating that petition

for review must be filed within 30 days of the order of removal); Fed. R. App. P. 26(b)(2)

(court may not extend time period for filing a petition for review). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4